Exhibit 10.1

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT, dated as of May 16, 2016 (this “Agreement”), is
entered into by and among FAMOUS DAVE’S OF AMERICA, INC., a Minnesota
corporation, D&D OF MINNESOTA, INC., a Minnesota corporation, LAKE & HENNEPIN
BBQ AND BLUES, INC., a Minnesota corporation, FAMOUS DAVE’S RIBS, INC., a
Minnesota corporation, FAMOUS DAVE’S RIBS-U, INC., a Minnesota corporation, and
FAMOUS DAVE’S RIBS OF MARYLAND, INC., a Minnesota corporation (each individually
a “Borrower” and collectively, the “Borrowers”), WELLS FARGO BANK, NATIONAL
ASSOCIATION, as administrative agent on behalf of the Lenders under the Credit
Agreement (as hereinafter defined) (in such capacity, the “Administrative
Agent”), and the Lenders (as defined below). Capitalized terms used herein and
not otherwise defined shall have the meaning ascribed thereto in the Credit
Agreement (as defined below).

RECITALS

A. The Borrowers, certain banks and financial institutions from time to time
party thereto (the “Lenders”) and the Administrative Agent have entered into
that certain Third Amended and Restated Credit Agreement, dated as of May 8,
2015 (as amended by that certain First Amendment to Third Amended and Restated
Credit Agreement dated as of December 11, 2015 and as further amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”).

B. The Borrowers have informed the Administrative Agent that they have failed to
comply with (i) the Consolidated Cash Flow Ratio financial covenant under
Section 14.02 of the Credit Agreement as of the fiscal quarter ending April 3,
2016 (the “Consolidated Cash Flow Ratio Event of Default”) and (ii) the Minimum
Consolidated EBITDA financial covenant under Section 14.05 of the Credit
Agreement as of the fiscal quarter ending April 3, 2016 (the “Minimum
Consolidated EBITDA Event of Default”; together with the Consolidated Cash Flow
Ratio Event of Default, collectively, the “Existing Events of Default”).

C. The Borrowers have requested that the Lenders forbear from exercising their
rights and remedies under the Credit Agreement and the other Loan Documents as a
result of the Existing Events of Default during the Forbearance Period (as
defined below).

D. The Lenders have agreed to do so, but only pursuant to the terms and
conditions set forth herein.

AGREEMENT

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Estoppel, Acknowledgement and Reaffirmation. Each of the Borrowers hereby
acknowledges and agrees that, as of May 12, 2016, the aggregate amount of the
Total Converted Term Loan Outstandings and Total Revolving Credit Outstandings
Loans was not less than $12,799,377, which amount constitutes a valid and
subsisting obligation of the Borrowers to the Lenders that is not subject to any
credits, offsets, defenses, claims, counterclaims or adjustments of any kind.
Each of the Borrowers hereby acknowledges its obligations under the Credit
Agreement and the other Loan Documents, reaffirms that each of the Liens and
security interests created and granted in or pursuant to the Loan Documents is
valid and subsisting and agrees that this Agreement shall in no manner impair or
otherwise adversely affect such obligations, Liens or security interests.



--------------------------------------------------------------------------------

2. Forbearance. Subject to the terms and conditions set forth herein, the
Administrative Agent and the Lenders shall, during the Forbearance Period,
forbear from exercising any and all rights or remedies available to the
Administrative Agent and the Lenders under the Credit Agreement, the other Loan
Documents and Requirements of Law, but only to the extent that such rights or
remedies arise exclusively as a result of or continuation of the existence of
the Existing Events of Default; provided, however, that the Administrative Agent
and the Lenders shall be free to exercise any or all of their rights and
remedies (a) at any time on account of any Event of Default other than the
Existing Events of Default or (b) on account of the Existing Events of Default
at any time upon or after the occurrence of a Forbearance Termination Event (as
defined below).

3. Forbearance Termination Events. Nothing set forth herein or contemplated
hereby is intended to constitute an agreement by the Administrative Agent or the
Lenders to forbear from exercising any of the rights available to the
Administrative Agent or the Lenders under the Loan Documents or Requirements of
Law (all of which rights and remedies are hereby expressly reserved by the
Administrative Agent and the Lenders) upon or after the occurrence of a
Forbearance Termination Event. As used herein, a “Forbearance Termination Event”
shall mean the earliest of the following to occur: (a) any Default or Event of
Default under the Credit Agreement or any other Loan Document other than the
Existing Events of Default, (b) any breach by the Borrowers of any
representation, obligation, agreement or covenant under this Agreement and
(c) June 11, 2016. The period from the date hereof to (but excluding) the
earliest date that a Forbearance Termination Event occurs shall be referred to
as the “Forbearance Period”.

4. No Advances. From and after the date hereof, during the Forbearance Period,
(a) the Borrowers shall not make any Requests for Credit Extension, and (b) the
Lenders and the LC Issuer shall not make any Credit Extensions, in each case,
notwithstanding anything to the contrary set forth in the Credit Agreement or
the other Loan Documents. In addition, during the Forbearance Period, the
Borrowers are prohibited, without the consent of the Required Lenders, from
(a) continuing any Loans that are Eurodollar Rate Loans as Eurodollar Rate Loans
at the end of any Interest Period and (b) converting any Base Rate Loans or
One-Month LIBO Rate Loans to Eurodollar Rate Loans. Notwithstanding the
foregoing, the Required Lenders may, in their sole and absolute discretion,
allow the continuation of (and conversion to) Eurodollar Rate Loans in the
future under such terms and conditions as the Required Lenders deem appropriate
in their sole discretion. Allowing the continuation of (or conversion to)
Eurodollar Rate Loans shall in no way constitute a waiver or forbearance
relating to any Existing Events of Default or any other Default or Event of
Default under the Credit Agreement.

5. Effectiveness; Conditions Precedent. This Agreement shall become effective as
of the date hereof (the “Forbearance Effective Date”) upon receipt by the Agent
of counterparts to this Agreement duly executed by the Borrowers, the
Administrative Agent and the Lenders.

6. Incorporation of Agreement. Except as specifically modified herein, the terms
of the Credit Agreement and the other Loan Documents shall remain in full force
and effect. The execution, delivery and effectiveness of this Agreement shall
not operate as a waiver of any right, power or remedy of the Administrative
Agent or the Lenders under the Credit Agreement or the other Loan Documents, or
constitute a waiver or amendment of any provision of the Credit Agreement or the
other Loan Documents, except as expressly set forth herein. The breach of any
provision or representation under this Agreement shall constitute an immediate
Event of Default under each of the Credit Agreement, and this Agreement shall
constitute a Loan Document.

 

2



--------------------------------------------------------------------------------

7. Representations and Warranties. Each of the Borrowers hereby represents and
warrants to the Lenders as follows:

(a) No Default or Event of Default exists or will exist under the Credit
Agreement or the other Loan Documents on and as of the Forbearance Effective
Date, except for the Existing Events of Default.

(b) The representations and warranties set forth in Article V of the Credit
Agreement and any other Loan Document are true and correct as of the date
hereof, except (i) for any such representation and warranty that specifically
refers to an earlier date, in which case such representation and warranty shall
be true and correct as of such earlier date, (ii) as to the representation and
warranty of Section 5.07 of the Credit Agreement, the Existing Events of Default
and (iii) as disclosed in a letter by the Borrowers to the Lenders as of the
date hereof.

(c) This Agreement has been duly executed and delivered by the duly authorized
officers of each Borrower that is a party hereto and constitutes the legal,
valid and binding obligation of each Borrower that is a party hereto,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar state
or federal debtor relief laws from time to time in effect which affect the
enforcement of creditors’ rights in general and the availability of equitable
remedies.

(d) Each Borrower has the right, power and authority and has taken all necessary
corporate and other action to authorize the execution, delivery and performance
of this Agreement in accordance with its terms.

(e) No consent or authorization of, filing with, or other act in respect of, an
arbitrator or Governmental Authority and no consent of any other Person is
required in connection with the execution, delivery, performance, validity or
enforceability of this Agreement.

(f) The Loan Documents continue to create a valid security interest in, and Lien
upon, the Collateral, in favor of the Administrative Agent, for the benefit of
the Lenders, which security interests and Liens are perfected in accordance with
the terms of the Loan Documents and prior to all Liens other than Permitted
Encumbrances.

(g) The Obligations of the Borrowers are not reduced or modified by this
Agreement and are not subject to any offsets, defenses or counterclaims.

8. Release. In consideration of the Administrative Agent’s and the Lenders’
willingness to enter into this Agreement, each Borrower effective on the date
hereof hereby waives, releases and forever discharges the Administrative Agent,
the Lenders, Affiliates of the Lenders and each of their respective officers,
employees, representatives, agents, counsel and directors from any and all
actions, causes of action, claims, demands, damages and liabilities of whatever
kind or nature, in law or in equity, now known or unknown, suspected or
unsuspected to the extent that any of the foregoing arises from any action or
failure to act in connection with the Credit Agreement and the other Loan
Documents on or prior to the date hereof.

9. No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and their
respective successors and assigns. No other Person shall have or be entitled to
assert rights or benefits under this Agreement.

10. Entirety. This Agreement and the other Loan Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.
This Agreement and the other Loan Documents represent the final agreement
between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties.

 

3



--------------------------------------------------------------------------------

11. Counterparts; Electronic Delivery. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, and it shall not be necessary in making proof of this
Agreement to produce or account for more than one such counterpart. Delivery of
an executed counterpart of this Agreement by facsimile or other electronic means
shall be effective as an original.

12. No Actions, Claim. As of the date hereof, each of the Borrowers hereby
acknowledges and confirms that it has no knowledge of any actions, causes of
action, claims, demands, damages and liabilities of whatever kind or nature, in
law or in equity, against the Administrative Agent, the Lenders, or any of their
respective officers, employees, representatives, agents, counsel or directors
arising from any action by such Persons, or failure of such Persons to act under
this Agreement or the Loan Documents on or prior to the date hereof.

13. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

14. Further Assurances. Each of the parties hereto agrees to execute and
deliver, or to cause to be executed and delivered, all such instruments as may
reasonably be requested to effectuate the intent and purposes, and to carry out
the terms, of this Agreement.

15. Miscellaneous.

(a) Section headings in this Agreement are included herein for convenience of
reference only and shall not constitute a part of this Agreement for any other
purpose.

(b) Wherever possible, each provision of this Agreement shall be interpreted in
such a manner as to be effective and valid under Requirements of Law, but if any
provision of this Agreement shall be prohibited by or invalid under Requirements
of Law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

(c) Except as otherwise provided in this Agreement, if any provision contained
in this Agreement is in conflict with, or inconsistent with, any provision in
any Loan Document, the provision contained in this Agreement shall govern and
control.

(d) This Agreement may not be amended or otherwise modified, waived or
supplemented.

(e) The interpretive provisions of Section 1.02 to the Credit Agreement are
incorporated herein mutadis mutandis.

[Signature Pages Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.

 

FAMOUS DAVE’S OF AMERICA, INC.,

a Minnesota corporation

By:

 

/s/ Adam J. Wright

Name:

 

Adam J. Wright

Title:

 

CEO

D&D OF MINNESOTA, INC.,

a Minnesota corporation

By:

 

/s/ John P. Beckman

Name:

 

John P. Beckman

Title:

 

President

LAKE & HENNEPIN BBQ AND BLUES, INC.,

a Minnesota corporation

By:

 

/s/ John P. Beckman

Name:

 

John P. Beckman

Title:

 

President

FAMOUS DAVE’S RIBS, INC.,

a Minnesota corporation

By:

 

/s/ John P. Beckman

Name:

 

John P. Beckman

Title:

 

President

FAMOUS DAVE’S RIBS-U, INC.,

a Minnesota corporation

By:

 

/s/ John P. Beckman

Name:

 

John P. Beckman

Title:

 

President

FAMOUS DAVE’S RIBS OF MARYLAND,

INC., a Minnesota corporation

By:

 

/s/ John P. Beckman

Name:

 

John P. Beckman

Title:

 

President

 



--------------------------------------------------------------------------------

AGENTS AND LENDERS:    

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, L/C Issuer and
Lender

   

By:

 

/s/ Todd Alcantara

   

Name:

 

Todd Alcantara

   

Title:

 

Director